            Case 3:19-cv-06025-BJR Document 104 Filed 03/29/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9
                               UNITED STATES DISTRICT COURT
10                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
11
     WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
12   behalf of all others similarly situated,
13                                              DECLARATION OF REBECCA KIRK FAIR

14               Plaintiff,

15         v.

16   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
17
                 Defendant.
18

19
20

21

22

23

24

25

26

27

28   DECLARATION OF REBECCA KIRK FAIR                BETTS, PATTERSON & MINES, P.S.
     No. 3:19-cv-06025-BJR               1              One Convention Place, Suite 1400
                                                                 701 Pike Street
                                                            Seattle, WA 98101-3927
              Case 3:19-cv-06025-BJR Document 104 Filed 03/29/21 Page 2 of 2




 1   I, Rebecca Kirk Fair, have personal knowledge of the information below and declare as follows:

 2          1.      I am over the age of 18. I am competent to testify. I make this Declaration based

 3   upon personal knowledge.

 4          2.      I am a Managing Principal at Analysis Group, Inc., a consulting firm headquartered

 5   in Boston, Massachusetts. My experience includes assessing consumer behavior, perception, and

 6   understanding both through qualitative and empirical work, including statistical analyses and

 7   consumer surveys. I have served as an expert witness and supported experts in matters involving

 8   economic analyses, data analytics, valuation, and the design, implementation, and evaluation of

 9   primary research.

10          3.      Attached as Exhibit A is a true and correct copy of the March 29, 2021 report and

11   attachments that I prepared for the purposes of offering opinions in this matter. My report and its

12   attachments contain the bases for my opinions as well as my qualifications. The statements in the

13   report are true and correct to the best of my knowledge.

14          I declare under the penalty of perjury under the laws of the United States of America that

15   the foregoing is true and correct.

16          Executed this 29th                   Boston, MA
                          ___ of March, 2021 in _______________________.

17

18
                                                         Rebecca Kirk Fair
19
20

21

22

23

24

25

26

27

28    DECLARATION OF REBECCA KIRK FAIR                            BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                      2                   One Convention Place, Suite 1400
                                                                              701 Pike Street
                                                                         Seattle, WA 98101-3927
